Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6, 11, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmieder et al. Pub. No. US 2011/0225542 A1 [Schmieder].
6.  Schmieder discloses a method [¶ 5] comprising: obtaining display configuration information associated with a physical device, the display configuration information including a display resolution of the physical device [¶ 37 “the remote display subsystem 254 can be configured to determine the display resolution for each display driver, e.g., determine…the display resolution of the display drivers associated with physical displays”]; determining a display resolution of a portion of a virtual device user interface of a virtual device based on the display configuration information [id. determine the resolution for the virtual displays]; configuring the portion of the virtual device user interface based on the determined display resolution of the portion of the virtual device user interface [¶ 10 where the resolution would be determinative]; and sending the portion of the virtual device user interface to the physical device without sending one or more other portions of the virtual device user interface [id. only not layered is shared], such that the physical device presents the portion of the virtual device user interface [¶ 14].
11.  Schmieder discloses generating a video signal based on a portion of a bitmap, wherein the bitmap corresponds to the virtual device user interface and the portion of the bitmap corresponds to the portion of the virtual device user interface [¶ 6 where bitmap is generated and signal must be produced when window is shared]; and sending the portion of the virtual device user interface as the video signal to the physical device [¶ 9].
14.  Schmieder discloses one or more non-transitory, computer-readable media storing instructions that, when executed by one or more processors, effectuate operations [¶¶ 27-28] comprising: obtaining display configuration information associated with a physical device [¶ 37]; determining a display resolution of a portion of a virtual device user interface of a virtual device based on the display configuration information [id. determine the resolution for the virtual displays]; configuring the portion of the virtual device user interface based on the determined display resolution of the portion of the virtual device user interface [¶ 10 where the resolution would be determinative]; and sending the portion of the virtual device user interface to the physical device without sending one or more other portions of the virtual device user interface [id. only not layered is shared], such that the physical device presents the portion of the virtual device user interface [¶ 14].
19.  Schmieder discloses generating a video signal based on a portion of a bitmap, wherein the bitmap corresponds to the virtual device user interface and the portion of the bitmap corresponds to the portion of thePage 374828-4452-3954.v1PATENT Attorney Docket No.: 063172-0516109virtual device user interface [¶ 6 where bitmap is generated and signal must be produced when window is shared]; and sending the portion of the virtual device user interface as the video signal to the physical device [¶ 9].
Allowable Subject Matter
Claims 1-5 are allowed.
Claims 7-10, 12, 13, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
1.  Schmieder teaches a system for facilitating no-device-reboot dynamic resizing of a portion of a virtual device user interface based on display configuration information corresponding to a physical device, the system [Fig. 1] comprising: a virtual device platform including a virtual device, the virtual device platform including circuitry configured to: obtain, via a network connection, first display configuration information associated with a first physical device, the first display configuration information including a display resolution of the first physical device [¶ 37]; determine a display resolution of a portion of a virtual device user interface of the virtual device based on the first display configuration information such that the display resolution of the portion of the virtual device user interface is less than display resolution currently loaded for the virtual device user interface; configure the portion of the virtual device user interface based on the determined display resolution of the portion of the virtual device user interface [id. determine the resolution for the virtual displays]; stream the portion of the virtual device user interface to the first physical device without streaming one or more other first portions of the virtual device user interface, such that the first physical device presents the portion of the virtual device user interface [¶ 45].  Schmieder is silent on the following limitations (which in combination with every other limitation of claim 1 make it allowable): in response to obtaining second display configuration information associated with a second physical device, resize the portion of the virtual device user interface based on the second display configuration information without rebooting the virtual device, such that display resolution of the resized portion of the virtual device user interface is less than the display resolution currently loaded for the virtual device user interface, wherein the second display configuration information includes a display resolution of the second physical device; and stream the resized portion of the virtual device user interface to the second physical device without streaming one or more other second portions of the virtual device user interface, such that the second physical device presents the resized portion of the virtual device user interface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694